1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    ERIC V. KERSTEN, CA Bar #226429
     Assistant Federal Defender
3    Designated Counsel for Service
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
     Attorneys for Defendant
6    ANDREW DAVID GONZALEZ

7
8                             IN THE UNITED STATES DISTRICT COURT

9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                           No. 1:19-cr-00023 DAD-BAM

12                           Plaintiff,
            v.                                           WAIVER OF DEFENDANT’S PERSONAL
13                                                       PRESENCE; ORDER
     ANDREW DAVID GONZALEZ                               THEREON
14
                             Defendant.                  Hon. Barbara A. McAuliffe
15
16
17          Pursuant to Fed. R. Crim. P. 43(b)(3), Defendant, Andrew David Gonzalez, having been
18   advised of his right to be present at all stages of the proceedings, hereby requests that this Court
19   proceed in his absence on every occasion that the Court may permit, pursuant to this waiver.
20   Defendant agrees that his interests shall be represented at all times by the presence of his
21   counsel, Assistant Federal Defender Eric V. Kersten and the Office of the Federal Defender for
22   the Eastern District of California, the same as if Defendant were personally present, and requests
23   that this court allow his attorney-in-fact to represent his interests at all times. Defendant further
24   agrees that notice to Defendant's attorney that Defendant's presence is required will be deemed
25   notice to the Defendant of the requirement of his appearance at said time and place.
26   ///
27   ///
28   ///
1           Mr. Gonzalez makes this request because he participating in an in-patient, residential

2    substance abuse treatment program and wishes to minimize his time away from the program

3    traveling to Fresno for non-dispositive hearings. Undersigned counsel has received a letter from

4    the program attesting that Mr. Gonzalez remains enrolled in the program in good standing. Said

5    letter will be presented to the court at the May 13, 2019 status conference. AUSA Justin J. Gilio

6    does not object to this request.

7
8    DATED: May 9, 2019                           /s/ Andrew David Gonzalez
                                                  ANDREW DAVID GONZALEZ,
9                                                 Defendant

10
11   DATED: May 9, 2019                           /s/ Eric V. Kersten
                                                  ERIC V. KERSTEN
12                                                Assistant Federal Defender
                                                  Attorney for
13                                                ANDREW DAVID GONZALEZ

14
15
16                                              ORDER

17
18          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that Defendant’s

19   appearance may be waived at all non-substantive pretrial proceedings until further order.

20
21   IT IS SO ORDERED.

22      Dated:     May 9, 2019                               /s/ Barbara   A. McAuliffe              _
23                                                    UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28
